Case 6:20-cv-00988-ADA Document 1-18 Filed 10/20/20 Page 1 of 4




           Exhibit 18
    Case 6:20-cv-00988-ADA Document 1-18 Filed 10/20/20 Page 2 of 4




T-Mobile Smartphones - See product list at end of chart for models
Infringement of the ‘261 patent
Claim 38                     Evidence
38. A method, comprising:    The T-Mobile Smartphone performs a method.

                              For example, the T-Mobile Smartphone has an image
                              capturing subsystem, which includes a CMOS image
                              sensor for capturing image data, and an image processing
                              subsystem, which includes a processor for processing the
                              image data. The image processing creates a panoramic
                              image from two or more of the images when the T-Mobile
                              Smartphone is operated in a panoramic image-capturing
                              mode. [1] – [6]
acquiring a first image;      The T-Mobile Smartphone acquires a first image.

                              For example, when the T-Mobile Smartphone is operated
                              in a panoramic image-capturing mode, the image
                              capturing subsystem acquires a first image. [7] [8]
acquiring a second image;     The T-Mobile Smartphone acquires a second image.

                              For example, when the T-Mobile Smartphone is operated
                              in a panoramic image-capturing mode, the image
                              capturing subsystem acquires a second image. [7] [8]
converting at least a         The T-Mobile Smartphone converts at least a portion of
portion of the first and      the first and second images from a rectilinear-based view
second images from a          to a cylindrical-based view based at least in part on a
rectilinear-based view to a   conversion from rectilinear to cylindrical coordinates;
cylindrical-based view
based at least in part on a   For example, the processor creates a panoramic image
conversion from rectilinear   from two or more images. The images are the result of
to cylindrical coordinates;   rotationally panning the T-Mobile Smartphone in a given
                              direction about an axis and along a substantially straight
                              line while capturing adjacent images. Each image is
                              composed of pixels arranged in a grid, thereby forming a
                              rectilinear-based view. Each image also represents a view
                              at a respective angle about the axis of rotation, the view
                              thereby corresponding to a respective orientation. In
                              order to combine the images to form a panoramic image,
                              the processor converts at least a portion of two adjacent
                              images (the first and second acquired images) into a
                              cylindrical-based view. The processor does this, at least in
                              part, by performing a conversion of the pixel coordinates


                                                                                         1
    Case 6:20-cv-00988-ADA Document 1-18 Filed 10/20/20 Page 3 of 4




                               of the portions of the two adjacent images from
                               rectilinear to cylindrical coordinates. [7] – [10]
compositing the at least a     The T-Mobile Smartphone performs compositing the at
portion of the first and       least a portion of the first and second images.
second images;
                              For example, the processor composites the portion of the
                              adjacent images (first and second images) that have
                              undergone conversion from rectilinear to cylindrical
                              coordinates. [7] – [10]
converting a perspective of The T-Mobile Smartphone converts a perspective of at
at least a strip portion of   least a strip portion of the first image from a first
the first image from a first  orientation to a second orientation, wherein said at least
orientation to a second       a portion of the first image comprises said at least said
orientation, wherein said at strip portion.
least a portion of the first
image comprises said at       For example, in order to create a panoramic image from
least said strip portion; and two images that each represents a respective orientation,
                              the processor performs a perspective correction
                              operation on at least a strip portion of the first image. The
                              strip portion is the portion of the first image that has
                              undergone a conversion from rectilinear to cylindrical
                              coordinates. Typically, the strip portion is in a section of
                              the first image that overlaps the second image. [7] – [10]
displaying the at least a     The T-Mobile Smartphone displays the at least a portion
portion of the first and      of the first and second images.
second images.
                              For example, the T-Mobile Smartphone displays the
                              portion of the first and second images that has undergone
                              the conversion from rectilinear to cylindrical coordinates,
                              thereby displaying the resultant panoramic image e.g. on
                              the display of the T-Mobile Smartphone. [7] – [10]

Product List:

REVVLRY TD-LTE US 32GB XT1952-T
REVVLRY+ TD-LTE US XT1965-T
Revvl 2 Plus LTE US 6062Z
Revvl 2 LTE US 5052W
REVVL Plus LTE US
REVVL LTE US


References:



                                                                                         2
    Case 6:20-cv-00988-ADA Document 1-18 Filed 10/20/20 Page 4 of 4




[1] REVVLRY TD-LTE US 32GB XT1952-T
http://phonedb.net/index.php?m=device&id=15348&c=t-mobile_revvlry_td-
lte_us_32gb_xt1952-t__motorola_channel

[2] REVVLRY+ TD-LTE US XT1965-T
http://phonedb.net/index.php?m=device&id=15345&c=t-mobile_revvlryplus_td-
lte_us_xt1965-t__motorola_lake

[3] Revvl 2 Plus LTE US 6062Z
http://phonedb.net/index.php?m=device&id=14402&c=t-
mobile_revvl_2_plus_lte_us_6062z__tcl_6062

[4] Revvl 2 LTE US 5052W
http://phonedb.net/index.php?m=device&id=14401&c=t-
mobile_revvl_2_lte_us_5052w__tcl_5052

[5] REVVL Plus LTE US
http://phonedb.net/index.php?m=device&id=12805&c=t-
mobile_revvl_plus_lte_us&d=detailed_specs

[6] REVVL LTE US
http://phonedb.net/index.php?m=device&id=11937&c=t-
mobile_revvl_lte_us&d=detailed_specs

[7] Tips for taking good panorama shots on Android
https://www.androidcentral.com/tips-taking-good-panorama-shots-android

[8] Image Stitching
https://en.wikipedia.org/wiki/Image_stitching

[9] Panoramic Photography Tutorial
https://photographylife.com/landscapes/panoramic-photography-howto

[10] Panoramic Image Projections
https://www.cambridgeincolour.com/tutorials/image-projections.htm




                                                                            3
